Citation Nr: 1039337	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than December 9, 2004, 
for the grant of service connection for aortic stenosis status 
post valve replacement X 2 and bypass (heart disease), including 
based upon clear and unmistakable error (CUE) in a June 1971 
rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for heart disease, effective December 9, 2004.


FINDINGS OF FACT

1. The appellant's initial claim for service connection for heart 
disease was filed at the RO on February 17, 1971.  The claim was 
denied in a June 1971 rating decision.  The Veteran did not 
appeal that decision.

2. The Veteran filed to reopen his previously denied claim for 
service connection for heart disease on December 9, 2004.  
Service connection subsequently was granted, effective December 
9, 2004.

3.  There were no informal or formal claims, or written intent to 
file a claim for service connection for heart disease dated after 
the June 1971 denial and prior to the December 9, 2004, claim.

4.  The June 1971 rating decision denying service connection for 
heart disease was supported by the evidence then of record and 
was not undebatably erroneous; the record does not show that the 
correct facts, as they were known in June 1971, were not before 
the RO in June 1971, or that incorrect laws or regulations were 
applied or that correct laws or regulations were not applied.






CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied service connection 
for heart disease was not clearly and unmistakably erroneous, and 
is final.  38 U.S.C.A. §410 (West 1964); 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 3.312 (1971 & 2010).

2.  The criteria for an effective date prior to December 9, 2004, 
for the grant of service connection for heart disease, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection.  Once a claim is granted it is substantiated 
and additional notice is not required.  Thus, any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board 
finds that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159 (2010), and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his claim.

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The Veteran's initial claim for service connection for heart 
disease was filed at the RO on February 17, 1971.  This claim was 
denied in a June 1971 rating decision.  The Veteran did not file 
a VA Form 9, or statement which could be interpreted as a 
substantive appeal of the decision.  

Because the Veteran did not appeal the June 1971 decision within 
one year of receiving notification of the denial of the claim, 
the decision became final one year after notification of the 
denial.  See 38 U.S.C.A. §410 (West 1964); 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 3.312 (1971 & 2010).

Where a prior claim has been denied and a substantive appeal was 
not filed, the Veteran must file a new claim, and the effective 
date of service connection will not be earlier than the date of 
the receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  The Veteran 
filed to reopen his claim for service connection for heart 
disease on December 9, 2004.  Service connection was subsequently 
granted, effective December 9, 2004.  

The Veteran argues that the June 1971 rating decision was clearly 
and unmistakably erroneous in denying his claim for service 
connection for heart disease, and that he should have been 
service-connected for heart disease effective from the day he was 
discharged from service.  He specifically argues that it was 
erroneous for his heart disease to have been determined to be a 
congenital disorder, and that but for that error, he would have 
been determined to be entitled to service connection.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  Where CUE is 
found in a prior rating decision, the prior decision will be 
reversed or revised.  For the purpose of authorizing benefits, 
the rating or other adjudicative decisions which constitutes a 
reversal or revision of the prior decision on the grounds of CUE 
has the same effect as if the decision had been made on the date 
of the prior decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would manifestly have changed the outcome 
at the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based upon the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40 (1993).

The basic provisions of the law regarding service connection are 
the same today as they were at the time of the RO's June 1971 
decision.  38 U.S.C.A. § §§ 1110, 1131 (West 1964); 38 C.F.R. 
§ 3.303 (1971). 

At the time of the June 1971 rating decision, the record included 
the Veteran's claim, and his service treatment records, which 
showed that no cardiovascular disorders were noted on entry into 
service.  Subsequently, however, he was found to have a heart 
murmur, and he was hospitalized in January 1971 with a final 
diagnosis of congenital aortic stenosis that was found to have 
pre-existed his entry into service.  Post-service records 
included a May 1971 report of VA examination showing that the 
Veteran had a current diagnosis of mitral stenosis but that did 
not relate that disability to his active service.  The RO, in 
denying his claim for service connection, found that his heart 
disease pre-existed his entry into service and that there was no 
evidence of in-service aggravation of his pre-existing condition.  
Accordingly, his claim was denied.

Under the laws and regulations extant at the time of the June 
1971 rating decision, Veterans were presumed to have been in 
sound condition at their entry into active service except as to 
defects, infirmities, or disorders noted at service entrance or 
where clear and unmistakable (obvious or manifest) evidence 
showed that a disease existed prior to entry on to active 
service.  Only such conditions recorded in an examination report 
were considered as "noted" at service entrance.  38 C.F.R. 
§ 3.304(b) (1971).  A pre-existing disease would be considered to 
have been aggravated during active service where there was an 
increase in disability during such service, unless there was a 
specific finding that the increase in disability was due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (1971).

The determination of whether a prior decision was clearly and 
unmistakably erroneous must be based on the record and the law 
that existed when that decision was made.  Russell.  Further, 
judicial decisions that formulate new interpretations of the law 
subsequent to a VA decision cannot be the basis of a valid clear 
and unmistakable error claim.  Berger v. Brown, 10 Vet. App. 166, 
170 (1997).  Moreover, the General Counsel of VA has held that 
the Board's application of a subsequently-invalidated regulation, 
i.e., 38 C.F.R. 3.304(b) (1971), in a decision does not 
constitute "obvious error" or provide a basis for 
reconsideration of the decision.  VAOPGCPREC 25-95, 61 Fed. Reg. 
10065 (1996).

In this regard, although the RO later granted the Veteran's claim 
for service connection for heart disease on the basis of current 
precedent that provides for a presumption of soundness where 
there was no clear and unmistakable evidence demonstrating that a 
disability pre-existed entry into active service, the current 
provisions pertaining to the presumption of soundness were not 
applicable in June 1971, and therefore may not form the basis for 
a CUE allegation.  See Natali v. Principi, 375 F.3d 1375 (Fed. 
Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); 
Joyce v. Nicholson, 19 Vet. App. 36 (2005) (All generally 
observing that a current provision of law not applicable at the 
time of the challenged decision may not form the basis for a CUE 
allegation).

In Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005), 
the Federal Circuit specifically held that the presumption of 
soundness interpretation articulated in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) does not have retroactive application 
in a clear and unmistakable error case. 

As any argument regarding the improper weighing of evidence in 
the determination that his heart disease pre-existed his entry 
into service and was not aggravated as a result is based upon 
precedent that post-dates the decision in question, these 
allegations may not form the basis of CUE in the June 1971 rating 
decision.

In light of the evidence then of record failing to demonstrate 
that his heart disease had increased in severity beyond its 
natural progression, any argument that the June 1971 rating 
decision's conclusion that his heart disease was not aggravated 
is simply a disagreement as to how the facts at the time of the 
June 1971 rating decision were weighed.  See Joyce v. Nicholson 
("there was only one permissible view of the evidence and the 
CUE challenge thus does not involve the weighing or reweighing of 
evidence, there being no countervailing evidence on the negative 
side of the scale).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2009).  With respect to the Veteran's argument that his 
heart disease should not have been considered to have been a pre-
existing disorder, that too speaks to the nature of the way the 
facts were weighed, and thus cannot form a basis for a finding of 
CUE.

Moreover, at the time of the June 1971 rating decision, the RO 
was not precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (holding that the Board cannot substitute its own 
medical judgment for that of medical professionals).  A medical 
member of the Regional Office rating panel participated in the 
June 1971 decision and was a signatory to the determination.  His 
signature signified his agreement with the finding that the 
Veteran's heart disease pre-existed his entry into active service 
and was not aggravated by his active service.  See MacKlem v. 
Shinseki, No. 08-1409, (U.S. Vet. App. Aug. 10, 2010) 
(acknowledging RO rating boards included physicians in pre-Colvin 
era decisions and permissibly relied on the medical judgment 
offered by the medical member of the rating board who 
participated in the determination); see also Bowyer v. Brown, 7 
Vet. App. 549, 552-53 (1995) (holding that the Board's position 
was substantially justified in a pre-Colvin decision in relying 
on its own medical judgment).  The opinion that the evidence was 
insufficient to establish service connection was supported by the 
medical member of the panel and the RO apparently relied on his 
medical judgment in deciding the claim.

For the reasons set forth above, the Board finds that the June 
1971 decision was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in June 
1971, were not before the RO, or that the RO incorrectly applied 
statutory or regulatory provisions extant at that time, such that 
the outcome of the claim would have been manifestly different but 
for the error.  

Having determined that the June 1971 rating decision was not 
clearly and unmistakably erroneous in denying service connection, 
the Board concludes that the June 1971 rating decision is final.  
As noted above, the effective date for the grant of service 
connection based upon a claim reopened after final disallowance 
in this case is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

Because the current effective date of service connection was 
based upon the date the Veteran's December 9, 2004, application 
to reopen the claim was received, the next question before the 
Board is whether there are any earlier, non-final, applications 
to reopen the claim upon which an earlier effective date of 
service connection may be granted.

The record in this regard does not reflect any communications 
received from the Veteran regarding his heart disease prior to 
the December 9, 2004, correspondence.  That communication was 
interpreted as a new claim.  Service connection was subsequently 
granted, effective December 9, 2004.

Because at the time of the prior denial in June 1971 the Veteran 
had a diagnosis of heart disease, but there was no competent 
medical evidence showing that his heart disease was related to 
service, the later date in this case is the date the application 
to reopen was received.  Because the effective date of service 
connection based upon a reopened claim may not be earlier than 
the date of the receipt of the application to reopen, an 
effective date earlier than December 9, 2004, is not warranted in 
this case.  38 C.F.R. § 3.400 (2010).  


ORDER

An effective date earlier than December 9, 2004, for the grant of 
service connection for heart disease, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


